DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant's arguments received on 10/19/2021 in which claims 1, 6, 14, 18 and 19 are amended. Claims 1, 14 and 19 are independent claims. Claims 1 and 3-20 have been examined and are pending in this application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 9,859,232 B1; hereinafter ‘Chiang’), in view of Niederkorn (US 2011/0032692 A1; hereinafter ‘Niederkorn’), and further in view Arnold (US 2004/0231872 A1; hereinafter ‘Arnold’).

Regarding independent claim 1, Chiang's Fig. 6C-6E disclose a packaged semiconductor device comprising:
a substrate (see examiner mark-up Fig. 6E below); 

an electronic component (62, col 10, lines 1-9) attached to the top surface of the substrate (see examiner mark-up Fig. 6E below), the electronic component (62) communicatively coupled (col 10, line 1-9) to the antenna module (611) through electrical connections in the substrate (Fig. 6C-6E, col 10, line 1-9), 
a first portion (60B, col 10, lines 1-9) of mold body (i.e., package body 63 may be formed by a molding technique, such as transfer molding or compression molding, col 10, line 24-26) that encapsulates the antenna module (611); 
a second portion (60A, col 10, lines 1-9) of mold body (i.e., package body 63 may be formed by a molding technique, such as transfer molding or compression molding, col 10, line 24-26) that encapsulates the electronic component (62), wherein the second portion (60A) of mold body is separated from the first portion (60B) of mold body (63) by at least a hole (i.e., where is the hole 63h has been forming, Fig. 6C-6E, col 10, line 27-36); and 
a conductive trace (see examiner mark-up Fig. 6E below, also 6D) formed on the top surface of the substrate (see examiner mark-up Fig. 6E below, also 6D) and under the hole (63h).
wherein
the conductive trace (see examiner mark-up Fig. 6E below, also 6D) makes direct contact with at least one contact pad (Fig. 6C-6E show the element make direct contact under with conductive trace should be a pad make electrical connect the 
a shielding layer (see examiner mark-up Fig. 6E below, col 1, lines 15-39, col 1, lines 43-55 and col 10, lines 42-62, noting that the features shown are also shown in 6C and 6D as well, also inserted but without mark) that covers the second portion (60A) of mold body (63), wherein
the shielding layer (see examiner mark-up Fig. 6E below (64) directly contacts a portion of the conductive trace (see examiner mark-up Fig. 6E, also 6D below) that is exposed in the hole (63h, see examiner mark-up Fig. 6E). 
Note: The function of the antenna module is transmitting and receive a radio frequency, the antenna module cannot fully cover with shielding, because the RF signal doesn't go through if shielded. Therefore, the antenna module will be covered from one side and open with another side, then would be obvious to have it open at the other side of the antenna module, and obvious not to have the ground layer covering or shielding the other side.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have the open the other side of the antenna module, the opening on the other side is obvious to enable the antenna to couple to circuit and get signal from outside.

    PNG
    media_image1.png
    761
    391
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    744
    459
    media_image2.png
    Greyscale

Chiang, however, does not clearly shown in Fig. 6C-6E, is the conductive trace follows an entire path of the hole, a first trench, and the contact pad is a ground contact pad.  In Figure 6E shown above Chiang shows in cross section the shield passing through the dielectric to meet the trace below it, but it isn’t clear that it is a trench, as it is possible 63h is merely a hole.  Chiang does state that at least optionally the layer 63 may be divided into two portions, on in area 60A and one in 6B: 
“hole 63h is formed to penetrate through the package body 63 to expose a conductive pad 60p on the substrate 60. The hole 63h may be formed by drilling or etching. Accordingly, in some embodiments, the package body 63 may be divided into two portions, for example, a first package body covering the first area 60A of the substrate 60, including the electronic component 62, and a second package body covering the second area 60B of the substrate 60, including the antenna pattern 611 and the electronic component 612”

 The shield runs the length of the space over the trace dividing the space into separate shielded areas would define a trench which is the void in the dielectric where the partitioning shield is (see paragraph 0043-0048).  See in [0043] “the EMI shielding walls 168 may be formed by drawing … to define one or more EMI shielding compartments”
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have the shield run the full length to fully partitioning the space and connected lengthwise to the trace below it also the full length thereby creating a trench to divide the package into two separate spaces and define separate shielding compartments.

By applying the teachings of Niederkorn to teachings of Chiang such as running the connect the full entire of 63 surround the 62 toward the wall separate between 62 and 612 of Chiang reference would divide the dielectric into two separate spaces to provide the electromagnetic isolation from RF between two electronic components.
Chiang in view of Niederkorn do not explicitly disclose
a substrate comprising a ground plane formed as a substantial portion of a metal layer within the substrate;
the electronic component overlapping at least a portion of the ground plane;
Arnold’s Fig. 7 discloses a substrate (64, [0070]) comprising a ground plane (68, [0070]) formed as a substantial portion (see Fig. 7) of a metal layer (i.e., the conductive via 70 in contact with grounded layer 68 for provide electrical connection. Therefore, ground plane 68 is include metal material) within the substrate (64);
the electronic component (12, [0061]) overlapping at least a portion of the ground plane (68);
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to substituted the substrate 64 including the ground plane 68 (Arnold Fig. 7) of Arnold to the substrate (See mark-up Fig. 6E above) of Chiang to modified the substrate of Chiang comprising the ground plane so as in order to provide a steady supply of voltage to your board and to reflect the radio waves from the other antenna elements.
Regarding claim 3, Chiang's Fig. 6E discloses the packaged semiconductor device of claim 2, wherein 
the shielding layer (see examiner mark-up Fig. 6E or Fig. 6D above, (64)) further directly contacts a side wall (Fig. 6E) of the second portion (60A) of mold body (63) formed by the hole (63h) and a top surface of the second portion (60A) of mold body (63) (Note: the shield partitioned dielectric can be described as a dielectric with a trench where the shield is partitioning the dielectric into two spaces).
Chiang does not teach the first trench,
The reference Niederkorn’s is cited, which shows in Fig. 9 and elsewhere the EMI shielding walls 168 for providing EMI shielding to electronic components 178 on the PCB 128, and a shield dividing the space and connected lengthwise to the trace below it, the space and connected lengthwise to the trace below it shows the trench. This is how a shield partitions the space. The dielectric of Niederkorn is air, because we don’t describe two separated air spaces as a trench, however the idea of the shield partition the dielectric done in Chiang would be a trench as the dielectric of Chiang is divided by the shield into two solid dielectrics on either side of the shield.
 The shield runs the length of the space over the trace dividing the space into separate shielded areas would define a trench which is the void in the dielectric where the partitioning shield is (see paragraph 0043-0048).  See in [0043] “the EMI shielding walls 168 may be formed by drawing … to define one or more EMI shielding compartments”
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have the shield run the full length to fully partitioning the space and connected lengthwise to the trace below it also the full length thereby creating a trench to divide the package into two separate spaces and define separate shielding compartments.
Note that the trace Paragraph 0047 shown the EMI shielding walls 168 include resilient spring fingers 174. The spring fingers 174 may be configured for contacting electrically-conductive surfaces 176 (as represented by the speckled portions 176) (e.g., ground traces, etc.) of the PCB 128, to provide an electrical grounding pathway or connection between the slide plate 132 and the PCB 128. The implementation of Niederkorn in Chiang would have direct contact running the whole length to meet the objectives of paragraph 0043-0048 in the devices of Chiang.
By applying the teachings of Niederkorn to teachings of Chiang such as running the connect the full entire of 63 surround the 62 toward the wall separate between 62 and 612 of Chiang reference would divide the dielectric into two separate spaces to provide the electromagnetic isolation from RF between two electronic components.
Regarding claim 4, Chiang's Fig. 6E discloses the packaged semiconductor device of claim 3, wherein 
the side wall of the second portion (60A) is angled with a positive slope (Fig. 6D and 6E) from the conductive trace (see examiner mark-up Fig. 6E above, (upper portion)) to the top surface of the second portion of mold body (63). 
Regarding claim 5, Chiang's Fig. 6E discloses the packaged semiconductor device of claim 2, wherein 
the shielding layer (see examiner mark-up Fig. 6E above, (64), or 6D) further directly contacts at least one external side wall of the second portion (60A) of mold body (63), the at least one external side wall of the second portion (60A) of mold body (63) is coplanar with at least one (Fig. 6E).
Regarding claim 6, Chiang's Fig. 6E discloses the packaged semiconductor device of claim 1, wherein 
the ground plane is laterally separated from antenna module and is not located directly underneath the antenna module (see Fig. 6E) (Note: The function of the antenna module is transmitting and receive a radio frequency, the antenna module cannot fully cover with shielding, because the RF signal doesn't go through if shielded. Therefore, the antenna module will be covered from one side and open with another side, then would be obvious to have it open at the other side of the antenna module, and obvious not to have the ground layer covering or shielding the other side.)
It would have been obvious for one of ordinary skill in the art before the effective filing date to have the open the other side of the antenna module, the opening on the other side is obvious to enable the antenna to couple to circuit and get signal from outside.
Regarding claim 7, Chiang's Fig. 6E discloses the packaged semiconductor device of claim 1, wherein 
the electronic component (62) comprises one of a semiconductor die, a flip chip die, a surface mount device, a memory module, and an integrated circuit (col 9, lines 56-64).
Regarding claim 8, Chiang's Fig. 6E discloses the packaged semiconductor device of claim 1, wherein 
the hole (63h) follows a path (a way or track of hole 63h, Fig. 6E) that begins from an external side wall of the substrate and ends at another external side wall of the substrate (see examiner mark-up Fig. 6E).
Chiang does not teach the first trench,
The reference Niederkorn’s is cited, which shows in Fig. 9 and elsewhere the EMI shielding walls 168 for providing EMI shielding to electronic components 178 on the PCB 128, and a shield dividing the space and connected lengthwise to the trace below it, the space and connected lengthwise to the trace below it shows the trench, This is how a shield partitions the space. The dielectric of Niederkorn is air, because we don’t describe two separated air spaces as a trench, however the idea of the shield partition the dielectric done in Chiang would be a trench as the dielectric of Chiang is divided by the shield into two solid dielectrics on either side of the shield.
 The shield runs the length of the space over the trace dividing the space into separate shielded areas would define a trench which is the void in the dielectric where the partitioning shield is (see paragraph 0043-0048).  See in [0043] “the EMI shielding walls 168 may be formed by drawing … to define one or more EMI shielding compartments”
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have the shield run the full length to fully partitioning the space and connected lengthwise to the trace below it also the full length thereby creating a trench to divide the package into two separate spaces and define separate shielding compartments.
Note that the trace Paragraph 0047 shown the EMI shielding walls 168 include resilient spring fingers 174. The spring fingers 174 may be configured for contacting electrically-conductive surfaces 176 (as represented by the speckled portions 176) (e.g., ground traces, etc.) of the PCB 128, to provide an electrical grounding pathway or connection between the slide plate 132 and the PCB 128. The implementation of Niederkorn in Chiang would have direct contact running the whole length to meet the objectives of paragraph 0043-0048 in the devices of Chiang.
By applying the teachings of Niederkorn to teachings of Chiang such as running the connect the full entire of 63 surround the 62 toward the wall separate between 62 and 612 of Chiang reference would divide the dielectric into two separate spaces to provide the electromagnetic isolation from RF between two electronic components.
Regarding claim 9, Chiang's Fig. 6E discloses the packaged semiconductor device of claim 1, wherein 
the hole (63h) includes one or more trench segments (see Fig. 6E), the first trench follows a path that begins and ends at a same external side wall of the substrate (see examiner mark-up Fig. 6E above).
Chiang does not teach the first trench, and the contact pad is a ground contact pad.
The reference Niederkorn’s is cited, which shows in Fig. 9 and elsewhere the EMI shielding walls 168 for providing EMI shielding to electronic components 178 on the PCB 128, and a shield dividing the space and connected lengthwise to the trace below it, the space and connected lengthwise to the trace below it shows the trench, This is how a shield partitions the space. The dielectric of Niederkorn is air, because we don’t describe two separated air spaces as a trench, however the idea of the shield partition the dielectric done in Chiang would be a trench as the dielectric of Chiang is divided by the shield into two solid dielectrics on either side of the shield.
 The shield runs the length of the space over the trace dividing the space into separate shielded areas would define a trench which is the void in the dielectric where the partitioning shield is (see paragraph 0043-0048).  See in [0043] “the EMI shielding walls 168 may be formed by drawing … to define one or more EMI shielding compartments”
Therefore, It would have been obvious for one of ordinary skill in the art before the effective filing date to have the shield run the full length to fully partitioning the space and connected lengthwise to the trace below it also the full length thereby creating a trench to divide the package into two separate spaces and define separate shielding compartments.
Note that the trace Paragraph 0047 shown the EMI shielding walls 168 include resilient spring fingers 174. The spring fingers 174 may be configured for contacting electrically-conductive surfaces 176 (as represented by the speckled portions 176) (e.g., ground traces, etc.) of the PCB 128, to provide an electrical grounding pathway or connection between the slide plate 132 and the PCB 128. The implementation of Niederkorn in Chiang would have direct contact running the whole length to meet the objectives of paragraph 0043-0048 in the devices of Chiang.
By applying the teachings of Niederkorn to teachings of Chiang such as running the connect the full entire of 63 surround the 62 toward the wall separate between 62 and 612 of Chiang reference would divide the dielectric into two separate spaces to provide the electromagnetic isolation from RF between two electronic components.
Regarding claim 10, Chiang in view of Niederkorn disclose the packaged semiconductor device of claim 1, but does not teach a third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench.
However, Chiang’s Fig. 6E teaches a first portion (60B, col 10, lines 1-9) of mold body (i.e., package body 63 may be formed by a molding technique, such as transfer molding or compression molding, col 10, line 24-26) that encapsulates the antenna module (611) that encapsulates the antenna module (611) attached to the top surface of the substrate (see examiner mark-up Fig. 6E above), and a second portion (60A, col 10, lines 1-9) of mold body (i.e., package body 63 may be formed by a molding technique, such as transfer molding or compression molding, col 10, line 24-26) that encapsulates at least one electronic component (62, col 10, lines 1-9) attached to the top surface of the substrate,
At the time of the invention was made, it would have been obvious to a person of ordinary skill in the art, to duplicate a first portion and second portion of mold body that encapsulates another antenna module and another electronic component attached to the top surface of the substrate, and the trench separated the first portion and second portion from Chiang’s teaching.
It is considered obvious to try all known solutions when there is a recognized need in the art (third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench are needed in Chiang’s structure), there had been a finite number of identified predictable solutions (third portion and second portion surrounding the first portion of mold body) to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  MPEP 2143, E.  Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention that third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench.
Chiang further discloses a third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench as addressed above.
Regarding claim 11, Chiang in view of Niederkorn disclose the packaged semiconductor device of claim 1, but does not teach further comprising: 
a third portion of mold body that encapsulates another electronic component attached to the top surface of the substrate, wherein the third portion is separated from the first portion of mold body by at least a second trench, and the shielding layer further covers the third portion of mold body.
However, Chiang’s Fig. 6D and 6E teaches a first portion (60B, col 10, lines 1-9) of mold body (i.e., package body 63 may be formed by a molding technique, such as transfer molding or compression molding, col 10, line 24-26) that encapsulates the antenna module (611) that encapsulates the antenna module (611) attached to the top surface of the substrate (see examiner mark-up Fig. 6E above), and a second portion (60A, col 10, lines 1-9) of mold body (i.e., package body 63 may be formed by a molding technique, such as transfer molding or compression molding, col 10, line 24-26) that encapsulates at least one electronic component (62, col 10, lines 1-9) attached to the top surface of the substrate,
At the time of the invention was made, it would have been obvious to a person of ordinary skill in the art, to duplicate a first portion and second portion of mold body that encapsulates another antenna module and another electronic component attached to the top surface of the substrate, the trench separated the first portion and second portion and the shielding layer further covers the first portion and second portion of mold body from Chiang’s teaching.
It is considered obvious to try all known solutions when there is a recognized need in the art (third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench, and the shielding layer further covers the third portion of mold body are needed in Chiang’s structure), there had been a finite number of identified predictable solutions (third portion and second portion surrounding the first portion of mold body, and the shielding layer further covers the third portion of mold body) to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  MPEP 2143, E.  Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention that third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench.
Chiang further discloses a third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion of mold body that encapsulates another electronic component attached to the top surface of the substrate, wherein the third portion is separated from the first portion of mold body by at least a second trench, and the shielding layer further covers the third portion of mold body as addressed above.
Regarding claim 12, Chiang in view of Niederkorn disclose the packaged semiconductor device of claim 1, but does not teach further comprising:
a third portion of mold body that encapsulates another electronic component attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench, and the shielding layer further covers the third portion of mold body.
However, Chiang’s Fig. 6D and 6E teaches a first portion (60B, col 10, lines 1-9) of mold body (i.e., package body 63 may be formed by a molding technique, such as transfer molding or compression molding, col 10, line 24-26) that encapsulates the antenna module (611) that encapsulates the antenna module (611) attached to the top surface of the substrate (see examiner mark-up Fig. 6E above), and a second portion (60A, col 10, lines 1-9) of mold body (i.e., package body 63 may be formed by a molding technique, such as transfer molding or compression molding, col 10, line 24-26) that encapsulates at least one electronic component (62, col 10, lines 1-9) attached to the top surface of the substrate,
At the time of the invention was made, it would have been obvious to a person of ordinary skill in the art, to duplicate a first portion and second portion of mold body that encapsulates another electronic component attached to the top surface of the substrate, the trench separated the first portion and second portion and the shielding layer further covers the first portion and second portion of mold body from Chiang’s teaching.
It is considered obvious to try all known solutions when there is a recognized need in the art (third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench, and the shielding layer further covers the third portion of mold body are needed in Chiang’s structure), there had been a finite number of identified predictable solutions (third portion and second portion surrounding the first portion of mold body, and the shielding layer further covers the third portion of mold body) to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  MPEP 2143, E.  Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention that third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench.
Chiang further discloses a third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion of mold body that encapsulates another electronic component attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench, and the shielding layer further covers the third portion of mold body as addressed above.
Regarding claim 13, Chiang's Fig. 6D and 6E discloses the packaged semiconductor device of claim 12, wherein 
the shielding layer (see examiner mark-up Fig. 6E above, (64)) directly contacts side walls of the second and third portions of mold body formed by the second trench (see rejection of claim 12 and Fig. 6D and 6E).
Regarding independent claim 14, Chiang's Fig. 6C-6E discloses a packaged semiconductor device comprising:
a substrate (see examiner mark-up Fig. 6E above); 
a first portion (60B, col 10, lines 1-9) of mold body (i.e., package body 63 may be formed by a molding technique, such as transfer molding or compression molding, col 10, line 24-26) that encapsulates an antenna module (611, col 9, lines 65-67) attached to a top surface of the substrate (see examiner mark-up Fig. 6E above), the antenna module (611) comprising an antenna (611 is antenna); 
a second portion (60A, col 10, lines 1-9) of mold body (i.e., package body 63 may be formed by a molding technique, such as transfer molding or compression molding, col 10, line 24-26) that encapsulates at least one electronic component (62, col 10, lines 1-9) attached to the top surface of the substrate (see examiner mark-up Fig. 6E above), the second portion of mold body surrounding the first portion of mold body, the second portion (60A) of mold body (63) separated from the first portion (60B) of mold body (63) by a hole (i.e., where is the hole 63h has been forming, Fig. 6C-6E, col 10, line 27-36) that follows a closed path (a way or track of hole 63h, Fig. 6E) around the first portion (60b) of mold body (63); and 
a shielding layer (64, col 1, lines 15-39, col 1, lines 43-55 and col 10, lines 42-62) that covers the second portion (60A) of mold body (63), wherein the first portion (60B) of mold body (63) that encapsulates the antenna module (611) is not covered by the shielding layer (64).
Note: The function of the antenna module is transmitting and receive a radio frequency, the antenna module cannot fully cover with shielding, because the RF signal doesn't go through if shielded. Therefore, the antenna module will be covered from one side and open with another side, then would be obvious to have it open at the other side of the antenna module, and obvious not to have the ground layer covering or shielding the other side.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have the open the other side of the antenna module, the opening on the other side is obvious to enable the antenna to couple to circuit and get signal from outside.
Chiang does not clearly show a trench,
The reference Niederkorn’s is cited, which shows in Fig. 9 and elsewhere the EMI shielding walls 168 for providing EMI shielding to electronic components 178 on the PCB 128, and a shield dividing the space and connected lengthwise to the trace below it, the space and connected lengthwise to the trace below it shows the trench. This is how a shield partitions the space. The dielectric of Niederkorn is air, because we don’t describe two separated air spaces as a trench, however the idea of the shield partition the dielectric done in Chiang would be a trench as the dielectric of Chiang is divided by the shield into two solid dielectrics on either side of the shield.
 The shield runs the length of the space over the trace dividing the space into separate shielded areas would define a trench which is the void in the dielectric where the partitioning shield is (see paragraph 0043-0048).  See in [0043] “the EMI shielding walls 168 may be formed by drawing … to define one or more EMI shielding compartments”
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have the shield run the full length to fully partitioning the space and connected lengthwise to the trace below it also the full length thereby creating a trench to divide the package into two separate spaces and define separate shielding compartments.
Note that the trace Paragraph 0047 shown the EMI shielding walls 168 include resilient spring fingers 174. The spring fingers 174 may be configured for contacting electrically-conductive surfaces 176 (as represented by the speckled portions 176) (e.g., ground traces, etc.) of the PCB 128, to provide an electrical grounding pathway or connection between the slide plate 132 and the PCB 128. The implementation of Niederkorn in Chiang would have direct contact running the whole length to meet the objectives of paragraph 0043-0048 in the devices of Chiang.
By applying the teachings of Niederkorn to teachings of Chiang such as running the connect the full entire of 63 surround the 62 toward the wall separate between 62 and 612 of Chiang reference would divide the dielectric into two separate spaces to provide the electromagnetic isolation from RF between two electronic components.
Chiang in view of Niederkorn do not explicitly disclose
a substrate comprising a ground plane formed as a substantial portion of a metal layer within the substrate;
the at least one electronic component overlapping at least a portion of the ground plane;
Arnold’s Fig. 7 discloses a substrate (64, [0070]) comprising a ground plane (68, [0070]) formed as a substantial portion (see Fig. 7) of a metal layer (i.e., the conductive via 70 in contact with grounded layer 68 for provide electrical connection. Therefore ground plane 68 is include metal material) within the substrate (64);
the at least one electronic component (12, [0061]) overlapping at least a portion of the ground plane (68);
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to substituted the substrate 64 including the ground plane 68 (Arnold Fig. 7) of Arnold to the substrate (See mark-up Fig. 6E above) of Chiang to modified the substrate of Chiang comprising the ground plane so as in order to provide a steady supply of voltage to your board and to reflect the radio waves from the other antenna elements.
Regarding claim 15, Chiang's Fig. 6C-6E discloses the packaged semiconductor device of claim 14, further comprising:
a conductive trace (60p (upper portion), col 10, line 27-36) on the surface of the substrate (see examiner mark-up Fig. 6E above) and under the hole (63h), that follows the closed path around the first portion (60B) of mold body (63), wherein 
the conductive trace (60p (upper portion)) makes direct contact with at least one contact pad (60p (lower portion), Fig. 6E), and 
the shielding layer (64) directly contacts the conductive trace (60p (upper portion)) that is exposed in the trench (63h, Fig. 6E).
Chiang does not clearly show the first trench, and the contact pad is a ground contact pad.
The reference Niederkorn’s is cited, which shows in Fig. 9 and elsewhere the EMI shielding walls 168 for providing EMI shielding to electronic components 178 on the PCB 128, and a shield dividing the space and connected lengthwise to the trace below it, the space and connected lengthwise to the trace below it shows the trench, this is how a shield partitions the space. The dielectric of Niederkorn is air, because we don’t describe two separated air spaces as a trench, however the idea of the shield partition the dielectric done in Chiang would be a trench as the dielectric of Chiang is divided by the shield into two solid dielectrics on either side of the shield.
 The shield runs the length of the space over the trace dividing the space into separate shielded areas would define a trench which is the void in the dielectric where the partitioning shield is (see paragraph 0043-0048).  See in [0043] “the EMI shielding walls 168 may be formed by drawing … to define one or more EMI shielding compartments”
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have the shield run the full length to fully partitioning the space and connected lengthwise to the trace below it also the full length thereby creating a trench to divide the package into two separate spaces and define separate shielding compartments.
Note that the trace Paragraph 0047 shown the EMI shielding walls 168 include resilient spring fingers 174. The spring fingers 174 may be configured for contacting electrically-conductive surfaces 176 (as represented by the speckled portions 176) (e.g., ground traces, etc.) of the PCB 128, to provide an electrical grounding pathway or connection between the slide plate 132 and the PCB 128. The implementation of Niederkorn in Chiang would have direct contact running the whole length to meet the objectives of paragraph 0043-0048 in the devices of Chiang.
By applying the teachings of Niederkorn to teachings of Chiang such as running the connect the full entire of 63 surround the 62 toward the wall separate between 62 and 612 of Chiang reference would divide the dielectric into two separate spaces to provide the electromagnetic isolation from RF between two electronic components.
Regarding claim 16, Chiang's Fig. 6E discloses the packaged semiconductor device of claim 14, wherein
 the shielding layer (64) directly contacts inner side walls of the second portion (60A) formed by the hole (63h), a top surface of the second portion (60A) of mold body (63), and external side walls of the second portion (60A) of mold body (63). 
Chiang does not teach the trench,
The reference Niederkorn’s is cited, which shows in Fig. 9 and elsewhere the EMI shielding walls 168 for providing EMI shielding to electronic components 178 on the PCB 128, and a shield dividing the space and connected lengthwise to the trace below it, the space and connected lengthwise to the trace below it shows the trench, This is how a shield partitions the space. The dielectric of Niederkorn is air, because we don’t describe two separated air spaces as a trench, however the idea of the shield partition the dielectric done in Chiang would be a trench as the dielectric of Chiang is divided by the shield into two solid dielectrics on either side of the shield.
 The shield runs the length of the space over the trace dividing the space into separate shielded areas would define a trench which is the void in the dielectric where the partitioning shield is (see paragraph 0043-0048).  See in [0043] “the EMI shielding walls 168 may be formed by drawing … to define one or more EMI shielding compartments”
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have the shield run the full length to fully partitioning the space and connected lengthwise to the trace below it also the full length thereby creating a trench to divide the package into two separate spaces and define separate shielding compartments.
Note that the trace Paragraph 0047 shown the EMI shielding walls 168 include resilient spring fingers 174. The spring fingers 174 may be configured for contacting electrically-conductive surfaces 176 (as represented by the speckled portions 176) (e.g., ground traces, etc.) of the PCB 128, to provide an electrical grounding pathway or connection between the slide plate 132 and the PCB 128. The implementation of Niederkorn in Chiang would have direct contact running the whole length to meet the objectives of paragraph 0043-0048 in the devices of Chiang.
By applying the teachings of Niederkorn to teachings of Chiang such as running the connect the full entire of 63 surround the 62 toward the wall separate between 62 and 612 of Chiang reference would divide the dielectric into two separate spaces to provide the electromagnetic isolation from RF between two electronic components.
Regarding claim 17, Chiang's Fig. 6E discloses the packaged semiconductor device of claim 14, wherein 
the shielding layer (64) further directly contacts external side walls of the substrate (see examiner mark-up Fig. 6E above). 
Regarding claim 18, Chiang's Fig. 6E discloses the packaged semiconductor device of claim 14, wherein 
the ground plane is not located directly underneath the antenna module (see Fig. 6E) (Note: The function of the antenna module is transmitting and receive a radio frequency, the antenna module cannot fully cover with shielding, because the RF signal doesn't go through if shielded. Therefore, the antenna module will be covered from one side and open with another side, then would be obvious to have it open at the other side of the antenna module, and obvious not to have the ground layer covering or shielding the other side.)
It would have been obvious for one of ordinary skill in the art before the effective filing date to have the open the other side of the antenna module, the opening on the other side is obvious to enable the antenna to couple to circuit and get signal from outside.
Regarding independent claim 19 Chiang's Fig. 6C-6E discloses packaged semiconductor device comprising:
a substrate (see examiner mark-up Fig. 6E above); 
a first portion (60A, col 10, lines 1-9) of mold body (i.e., package body 63 may be formed by a molding technique, such as transfer molding or compression molding, col 10, line 24-26) that encapsulates at least one electronic component (62, col 10, lines 1-9) attached to a top surface of the substrate (see examiner mark-up Fig. 6E above); 
a second portion (60B, col 10, lines 1-9) of mold body (i.e., package body 63 may be formed by a molding technique, such as transfer molding or compression molding, col 10, line 24-26) that encapsulates at least one antenna module (611, col 9, lines 65-67) attached to the top surface of the substrate (see examiner mark-up Fig. 6E above), each of the at least one antenna module (611) comprising an antenna (611 is antenna), the second portion (60B) of mold body (63) surrounding the first portion (60A) of mold body (63), the second portion (60B) of mold body (63) separated from the first portion (60A) of mold body (63) from the second portion of mold body by a hole (i.e., where is the hole 63h has been forming, Fig. 6E, col 10, line 27-36) that follows a closed path (a way or track of hole 63h, Fig. 6E) around the first portion (60A) of mold body (63); and 
a shielding layer (64, col 1, lines 15-39, col 1, lines 43-55 and col 10, lines 42-62) that covers the first portion (60A) of mold body (63), wherein the second portion (60B) of mold body (63) that encapsulates the at least one antenna module (611) is not covered by the shielding layer (64, Fig. 6E).
Note: The function of the antenna module is transmitting and receive a radio frequency, the antenna module cannot fully cover with shielding, because the RF signal doesn't go through if shielded. Therefore, the antenna module will be covered from one side and open with another side, then would be obvious to have it open at the other side of the antenna module, and obvious not to have the ground layer covering or shielding the other side.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have the open the other side of the antenna module, the opening on the other side is obvious to enable the antenna to couple to circuit and get signal from outside.
Chiang does not clearly show a trench,
The reference Niederkorn’s is cited, which shows in Fig. 9 and elsewhere the EMI shielding walls 168 for providing EMI shielding to electronic components 178 on the PCB 128, and a shield dividing the space and connected lengthwise to the trace below it, the space and connected lengthwise to the trace below it shows the trench. This is how a shield partitions the space. The dielectric of Niederkorn is air, because we don’t describe two separated air spaces as a trench, however the idea of the shield partition the dielectric done in Chiang would be a trench as the dielectric of Chiang is divided by the shield into two solid dielectrics on either side of the shield.
 The shield runs the length of the space over the trace dividing the space into separate shielded areas would define a trench which is the void in the dielectric where the partitioning shield is (see paragraph 0043-0048).  See in [0043] “the EMI shielding walls 168 may be formed by drawing … to define one or more EMI shielding compartments”
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have the shield run the full length to fully partitioning the space and connected lengthwise to the trace below it also the full length thereby creating a trench to divide the package into two separate spaces and define separate shielding compartments.
Note that the trace Paragraph 0047 shown the EMI shielding walls 168 include resilient spring fingers 174. The spring fingers 174 may be configured for contacting electrically-conductive surfaces 176 (as represented by the speckled portions 176) (e.g., ground traces, etc.) of the PCB 128, to provide an electrical grounding pathway or connection between the slide plate 132 and the PCB 128. The implementation of Niederkorn in Chiang would have direct contact running the whole length to meet the objectives of paragraph 0043-0048 in the devices of Chiang.
By applying the teachings of Niederkorn to teachings of Chiang such as running the connect the full entire of 63 surround the 62 toward the wall separate between 62 and 612 of Chiang reference would divide the dielectric into two separate spaces to provide the electromagnetic isolation from RF between two electronic components.
Chiang in view of Niederkorn do not explicitly disclose
a substrate comprising a ground plane formed as a substantial portion of a metal layer within the substrate;
the at least one electronic component overlapping at least a portion of the ground plane;
Arnold’s Fig. 7 discloses a substrate (64, [0070]) comprising a ground plane (68, [0070]) formed as a substantial portion (see Fig. 7) of a metal layer (i.e., the conductive via 70 in contact with grounded layer 68 for provide electrical connection. Therefore, ground plane 68 is include metal material) within the substrate (64);
the at least one electronic component (12, [0061]) overlapping at least a portion of the ground plane (68);
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to substituted the substrate 64 including the ground plane 68 (Arnold Fig. 7) of Arnold to the substrate (See mark-up Fig. 6E above) of Chiang to modified the substrate of Chiang comprising the ground plane so as in order to provide a steady supply of voltage to your board and to reflect the radio waves from the other antenna elements.
Regarding claim 20, Chiang's Fig. 6C-6E discloses the packaged semiconductor device of claim 19, further comprising:
a conductive trace (60p (upper portion), col 10, line 27-36) on the surface of the substrate (see examiner mark-up Fig. 6E above) that follows the closed path around the first portion (60A) of mold body (63), wherein
the conductive trace (60p (upper portion)) makes direct contact with at least one contact pad (60p (lower portion), Fig. 6E), and 
the shielding layer (64) directly contacts the conductive trace (60p (upper portion)) that is exposed in the trench (63h, Fig. 6E).
the contact pad is a ground contact pad.
Paragraph 0047 shown the connection runs the whole length. Therefore, It would have been obvious for one of ordinary skill in the art before the effective filing date to well-known makes obvious the connection running the whole length. The implementation of Niederkorn in Chiang would have direct contact running the whole length to meet the objectives of paragraph 0043-0048 in the devices of Chiang.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Niederkorn to teachings of Chiang such as running the connect the full entire of 63 surround the 62 toward the wall separate between 62 and 612 of Chiang reference. One of ordinary skill in the art would have been motivated to make this modification in order to provide an electrical grounding pathway or connection between the slide plate and the PCB, to help establish good electrical conductivity therebetween that is sufficient for EMI shielding performance (Niederkorn, [0047-0048]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 9,859,232 B1; hereinafter ‘Chiang’), in view of Niederkorn (US 2011/0032692 A1; hereinafter ‘Niederkorn’), and further in view of Chiu (US 2009/0194852 A1; hereinafter ‘Chiu’).
Regarding claim 21, Chiang in view of Niederkorn disclose the packaged semiconductor device of claim 1, but do not teach wherein 
the conductive trace has a height that is greater than any trace formed as part of the substrate.
Chiu’s Fig. 4 discloses the conductive trace (418a/418b, [0040]) has a height that is greater than any trace (446a/446b, [0040]) formed as part of the substrate (102, [0040]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Chiu to teachings of Chiang such as applied the conductive trace has a height that is greater than any trace formed as part of the substrate Chiu Fig. 4) of Chiu to the conductive trace and ground pad (Chiang Fig. 6E) of Chiang. One of ordinary skill in the art would have been motivated to make this modification in order to enhance reliability and efficiency of electrical connections for reducing EMI (Chiu, [0040]).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-21 have been considered but are moot because a new reference (Arnold figures. 7) combination with prior art of record have been applied to remedy any argued deficiencies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                          
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONG  LE/
Examiner, Art Unit 2815

/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815